       Case 3:13-cr-00015-SMR-SBJ Document 331 Filed 02/27/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,               )
                                        )      Criminal No. 3:13-cr-15
             Plaintiff,                 )
                                        )
             v.                         )      GOVERNMENT’S
                                        )      RECOMMENDATION UPON
ANGELO EFTHIMIATOS,                     )      REVOCATION OF SUPERVISED
                                        )      RELEASE
             Defendant.                 )


       The United States of America, in the Southern District of Iowa, by and through

the United States Attorney for the Southern District of Iowa and his Assistant United

States Attorney Clifford R. Cronk III makes the following statements to the Court

concerning the violation of Defendant’s supervised release and its recommendation

to the Court concerning the appropriate disposition:

       The Government recommends the defendant be sentenced to 2 years

incarceration with no supervision to follow. The Government would like to point

out:

       1. This is a serious case involving the use of special skill by Efthimiatos to
          fly loads of marijuana from California to the east coast.

       2. The defendant has a criminal history that includes various offenses
          including crimes involving of fraud and deception. The defendant has
          been deceptive since his arrest in this case and while on supervised
          release.

       3. The defendant ignored the Court’s admonition to obtain lawful, regular,
          non-self employment. This was part of the Court’s admonition when
          sentence was originally imposed and again in January of 2018. In
          January, the Court directed the defendant to obtain employment where
                                        1
     Case 3:13-cr-00015-SMR-SBJ Document 331 Filed 02/27/19 Page 2 of 3



          he was to report to work on a regular schedule, account for his hours, and
          have a supervisor.

      4. The defendant has been convicted of another felony involving an airplane.
         He traveled freely about the country without regard for the illegality of the
         conduct or the conditions of supervision prohibiting the conduct. He
         blatantly disobeyed the Court’s orders. He is an intelligent person with the
         ability to work and follow the Court’s rules and directions. He simply has
         refused to do so without excuse.

      5. The defendant has been in custody since his arrest in April of 2018 and it
         is likely he will get credit in this case for all of his pre-trial detention.

      6. Though the Government may ask for a consecutive sentence in Vermont,
         there is no guarantee that the district court there will impose a
         consecutive sentence. A term of supervised release in the Vermont case
         is required.

      7. A two-year sentence is not greater than necessary to satisfy the essential
         sentencing considerations found at 18 U.S.C. § 3553(a) and the policy
         statements in Chapter Seven of the Federal Sentencing Guidelines. It
         affords just punishment, promotes respect for the law, and will protect
         the public at least while the defendant is in custody. It will probably not
         deter the defendant but it may deter others.

      WHEREFORE, the United States respectfully requests that this court

sentence the defendant to two-years in the Federal Bureau of Prisons with no

further supervised release in this case.




                                           2
       Case 3:13-cr-00015-SMR-SBJ Document 331 Filed 02/27/19 Page 3 of 3



                                                   Respectfully Submitted,

                                                   Marc Krickbaum
                                                   United States Attorney


                                            By: _/s/_Clifford R. Cronk III________
                                                Clifford R. Cronk III
                                                Assistant United States Attorney
                                                United States Court House
                                                131 East 4th Street, Suite 310
                                                Davenport, IA 61201
                                                Tel: (563) 449-5432
                                                Email: cliff.cronk@usdoj.gov


       CERTIFICATE OF SERVICE
I hereby certify that on February 27, 2019, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

        U.S. Mail             Fax          Hand Delivery
   X    ECF/Electronic filing         Other means



UNITED STATES ATTORNEY

By: /s/
    Clifford R. Cronk III
    Assistant U. S. Attorney




                                             3
